The opinion of the court was delivered by
Valentine, J.:
The only question presented by the record in this case is as follows: Where roaming cattle belonging to one person break through a lawful fence, enter upon the land of another, there commit injuries, can the owner of the land recover from the owner of the cattle for such injuries, notwithstanding such land may not have been entirely surrounded by a lawful fence? This question must be answered in the affirmative.
The judgment of the court below is affirmed.
All the Justices concurring.